UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 26, 2010 DUNCAN ENERGY PARTNERS L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 1-33266 20-5639997 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 1100 Louisiana Street, 10th Floor Houston, Texas 77002 (Address of Principal Executive Offices, including Zip Code) (713) 381-6500 (Registrant’s Telephone Number, including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On July 26, 2010, Duncan Energy Partners L.P. (“Duncan Energy Partners”) issued a press release announcing its financial and operating results for the three and six months ended June 30, 2010 andwill holda joint webcast conference call with Enterprise Products Partners L.P. (“Enterprise”) discussing those results.A copy of the earnings press release is furnished as Exhibit 99.1 to this Current Report, which is hereby incorporated by reference into this Item 2.02.The webcast conference call will be archived and available for replay on Duncan Energy Partners’ website at www.deplp.com for 90 days. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description 99.1 Duncan Energy Partners L.P. press release dated July 26, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. DUNCAN ENERGY PARTNERS L.P. By: DEP Holdings, LLC, as general partner Date: July 26, 2010 By: /s/ Michael J. Knesek Name: Michael J. Knesek Title: Senior Vice President, Controller and Principal Accounting Officer of DEP Holdings, LLC 1 Exhibit Index Exhibit No. Description Duncan Energy Partners L.P. press release dated July 26, 2010. 2
